Citation Nr: 1447452	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2006 and August 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran was represented by attorney David L. Huffman throughout most of his appeal.  However, VA cancelled David L. Huffman's accreditation, effective August 8, 2014.  In September 2014, the Board informed the Veteran of this cancellation, and provided the Veteran with VA Forms 21-22 and 21-22a, offering him the opportunity to elect new representation.  He did not do so, therefore he is unrepresented.

In September 2012, the Veteran failed to appear for his scheduled Travel Board hearing.  In October 2012, the Veteran's representative at the time indicated that the Veteran was unable to attend the hearing due to medical reasons.  The representative requested that the hearing be canceled and that the Board proceed with its decision on his claims.  See 38 C.F.R. § 20.704(e) (2014).

The Board observes that the Veteran has also perfected an appeal of the issues of entitlement to a special monthly pension based on the need for aid and attendance, a special monthly pension based on being housebound, service connection for hepatitis C, service connection for traumatic brain injury, and entitlement to an initial increased rating for a residual surgical cardiac scar, status post CABG, currently evaluated as noncompensable.  In his appeal on a VA Form 9 dated in December 2012, the Veteran requested a Travel Board hearing specifically for these issues.  In August 2014, the RO notified the Veteran that he had been placed on a list of persons wanting to appear for a Travel Board hearing.  As there is evidence in the file that the RO is in the process of scheduling the Veteran for a Travel Board hearing for the aforementioned issues, the Board does not find that a remand to schedule a Travel Board hearing for these issues is not necessary at this time.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a letter dated in August 2014 notifying the Veteran that he is on the waiting list for a Travel Board hearing.  The Virtual VA paperless claims processing system also contains VA treatment records.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In an attachment to the Veteran's appeal dated in August 2008, the Veteran specifically indicated that he did not wish to pursue the claim for entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, at that time.  Therefore, the Board finds that the January 2006 rating decision, which denied entitlement to service connection for diabetes mellitus, type II, became final.  However, in subsequent submissions, the Veteran has indicated that he wished to file a new claim.  See October 2011 claim and September 2012 statement from the Veteran's representative.  However, the claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied entitlement to service connection for PTSD based on the determination that the evidence did not show a confirmed diagnosis of PTSD.

2.  New evidence received since the December 2002 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD.

CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied the claim of service connection for PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the December 2002 rating decision is new and material, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for PTSD, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in December 2002 denying service connection for PTSD.  The Veteran was notified of the December 2002 rating decision and of his appellate rights.  The Veteran filed a notice of disagreement, and a statement of the case was issued on September 21, 2004.  The Veteran did not file a timely VA Form 9 appeal.  In a January 2005 letter, the RO notified the Veteran that his VA Form 9 appeal received on January 12, 2005, was not timely filed, and therefore the December 2002 decision was final.  The RO construed the January 2005 submission as a claim to reopen service connection for PTSD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in December 2002, whereby the RO denied service connection for PTSD, the evidence consisted of the Veteran's service treatment records, VA treatment records, two private medical statements, and the Veteran's PTSD stressor statement in support of the claim.  The Veteran's service treatment records were negative for a diagnosis of a chronic psychiatric condition in service.  The Veteran's military occupational specialty was listed as lineman.  There was no evidence of award for combat involvement.  In the Veteran's PTSD stressor statement, he reported that his camp was fired upon and that he "got injured in the war but not in battle (injury to head)."  He also reported that he had to guard a prisoner that had shot his friend at Fort Bragg.  In December 2002, the Board denied the claim for entitlement to service connection for PTSD based on the determination that there was no confirmed diagnosis of PTSD.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the final denial in December 2002 includes letters from the Veteran's private physician, the Veteran's lay statements in support of his claim, a buddy statement from the Veteran's mom, and VA treatment records.  In the letter from the Veteran's cardiologist dated in January 2003, Dr. R.R. noted that the Veteran was claiming service connection based on PTSD, and he believed his data would support the Veteran's claim.  He also noted that the Veteran had severe coronary disease.  In the letter dated in February 2006, Dr. R.R. wrote that the Veteran's PTSD, diabetes, and cerebral vascular accident "very clearly date back to the time in the service with the traumatic stress to which he was exposed."  In a buddy statement, the Veteran's mom described the Veteran's psychiatric symptoms.  In a VA mental health progress note dated in January 2003, the Veteran was diagnosed with a mental disorder not otherwise specified, secondary to his cerebrovascular accident.  It was noted that the Veteran met some of the criteria for PTSD, but not the full criteria.  In VA treatment records dated in June 2006 and August 2007, the Veteran had positive PTSD screens.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in December 2002, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.



REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim.  Specifically, an April 2003 VA treatment record noted that the Veteran had been receiving disability from the Social Security Administration (SSA) since 1994.  It also noted that the Veteran had undergone a psychiatric evaluation for SSA.  Although there are letters in the Veteran's claims file from the SSA regarding his disability payments, it does not appear as if the medical records from the Veteran's claim for SSA disability benefits have been associated with the claims file.  In light of the foregoing, the RO should therefore obtain all determinations and records from the SSA pertaining to the Veteran's claim for disability benefits and associate them with the file.

The Board observes that the Veteran has not been provided a VA examination with regard to his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board finds, however, that Veteran has been diagnosed with a mental health disorder.  Specifically, in a VA mental health progress note dated in January 2003, the Veteran was diagnosed with a mental disorder not otherwise specified, secondary to his cerebrovascular accident.  It was noted that the Veteran met some of the criteria for PTSD, but not the full criteria.  Various VA treatment records have also revealed positive PTSD screens.  Additionally, statements from the Veteran's private physicians have referenced diagnoses of PTSD.

In his statement in support of his claim for service connection for PTSD, the Veteran claimed that his PTSD was related to his active duty service in Vietnam.  The Veteran reported three stressor events in service: his camp at Tan Son Nhut Air Force Base was fired upon twice on or about April 10 and 11, 1969; he "got injured in the war but not in battle (injury to head)";  and he had to guard a prisoner that had shot his friend at Fort Bragg for three months.  It does not appear as if the RO has attempted to verify any of the Veteran's claimed stressors.  On remand, the AOJ should take appropriate action to verify the Veteran's claimed stressor(s) with the U.S. Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If the Veteran's described stressor(s) lacks sufficient information for verification purposes, such should be noted in a formal finding.

The Board observes that although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity - a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).  

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to fear of hostile military activity.  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. Undertake any necessary development to independently verify the Veteran's described in-service stressors, to include his claims that: his camp at Tan Son Nhut Air Force Base was fired upon twice on or about April 10 and 11, 1969; he "got injured in the war but not in battle (injury to heard)";  and he had to guard a prisoner that had shot his friend at Fort Bragg for three months.  

Such verification efforts should include the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the RO or AMC should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

			a) Identify any current acquired psychiatric 
			disorder.
	
			b) For each acquired psychiatric disorder 
			identified, provide an opinion, as to whether it 
			is at least as likely as not (i.e. 50 percent or 
			greater probability) that the disability is related 
			to the Veteran's period of military service, to 
			include his service in Vietnam and being in fear 
			of hostile military activity.  If specific stressors 
			have been verified, the examiner should also be 
			advised of such stressors.

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.  After the development has been completed to the extent possible, adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


